Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2011 has been entered.
 
DETAILED ACTION
Status of Claims
Claim(s) 1, 4-8, 11-16, 18-25 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-16, 18-25 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 

Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving a request for a target item listed by a listing platform;
generating themes for the target item, each theme comprising a grouping of offers for the target item that share at least one common property;
determining a display order for the themes based at least in part on real-time data associated with offers for the target item and user behavior data associated with previous user interactions with the listing platform;
This is an abstract idea because it is a certain method of organizing human activity as it involves commercial interactions such as advertising or marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a client device
communicating the display order to the client device to cause display of representations for at least a subset of the themes in a user interface of the listing platform, the representations arranged in the user interface according to the display order;
dynamically updating the display order for the themes in realtime based on a change in the realtime data associated with offers for the target item;
communicating the updated display order to the client device to cause the client device to update the displayed representations by changing an order in which the representations are arranged in the user interface based on the updated display order;
an offer identification module, theme module, theme scoring module, rending module (at least claim 8)
cause a display of representations for at least a subset of the themes, the representations arranged according to the display order on a user interface (claim 8)
a display device (at least claim 14)
a user interface (at least claim 14)
a processing system and computer-readable storage medium having instructions stored thereon that, responsive to execution by the computing device, cause the processing system to perform operations (claim 14)
displaying target item theme representations of the subset of the target item themes according to the display order (claim 14)

In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 4-6 are directed at the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly 
In Step 2A, several additional elements were identified as additional limitations:
a client device
communicating the display order to the client device to cause display of representations for at least a subset of the themes in a user interface of the listing platform, the representations arranged in the user interface according to the display order;
dynamically updating the display order for the themes in realtime based on a change in the realtime data associated with offers for the target item;
communicating the updated display order to the client device to cause the client device to update the displayed representations by changing an order in which the representations are arranged in the user interface based on the updated display order;
an offer identification module, theme module, theme scoring module, rending module (at least claim 8)
cause a display of representations for at least a subset of the themes, the representations arranged according to the display order on a user interface (claim 8)
a display device (at least claim 14)
a user interface (at least claim 14)
a processing system and computer-readable storage medium having instructions stored thereon that, responsive to execution by the computing device, cause the processing system to perform operations (claim 14)
displaying target item theme representations of the subset of the target item themes according to the display order (claim 14)
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-16, 18-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US 2009/0171813).
	
	Referring to Claim 1, Byrne teaches a computer-implemented method comprising:
receiving, from a client device, a request for a target item listed by a listing platform (see Byrne ¶¶0100-101, a search result for a product);
generating themes for the target item, each theme comprising a grouping of offers for the target item that share at least one common property (see Byrne Fig. 4A-5 items 46A-E, a set of refinement groups of products matching the search, the refinement groups include groupings such as category, price, brand, demographic, popularity, etc);
determining a display order for the themes based at least in part on real-time data associated with offers for the target item and user behavior data associated with previous user interactions with the listing platform (see Byrne ¶¶0070-71, the refinement groups are sorted based on amount of sales of the items, frequency of sales of items, amount of profit of the sales, previous clicks by the user, the user’s preferences, etc);
communicating the display order to the client device to cause display of representations for at least a subset of the themes in a user interface of the listing platform, the representations arranged in the user interface according to the display order (see Byrne ¶0071 and Fig. 5);
dynamically updating the display order for the themes in realtime based on a change in the realtime data associated with offers for the target item (see Byrne ¶¶0095,85,71, a refinement causes a further filtering of the product results and a sorting based on user interaction, which can include amount of sales of the item, frequency of sales of the item, etc);
communicating the updated display order to the client device to cause the client device to update the displayed representations by changing an order in which the representations are arranged in the user interface based on the updated display order (see Byrne Fig. 6,12 and ¶0085, the results are refined and sorted such that their positions change).

	Referring to Claim 5, Byrne teaches the computer-implemented method as described in claim 1, wherein the representations are arranged in the user interface according to the display order such that a representation of a highest ranked theme is displayed in a most prominent position in the user interface (see Byrne ¶0085).

	Referring to Claim 6, Byrne teaches the computer-implemented method as described in claim 5, wherein the representations include at least a left-most representation and a right-most representation, and wherein the representation of the highest ranked theme is displayed as the left-most representation (see Byrne ¶0085 and Fig. 5).

	Referring to Claim 7, Byrne teaches the computer-implemented method of claim 1, wherein at least one of the themes or the display order changes for different target items (see Byrne ¶0095).

	Referring to Claim 8, Byrne teaches a system comprising:
an offer identification module implemented at least partially in hardware of a computing device to receive a request for a target item (see Byrne ¶¶0100-101, a search result for a product);
a theme module implemented at least partially in hardware of the computing device to generate themes for the target item, each of the themes comprising a grouping of offers for the target item that share at least one common property (see Byrne Fig. 4A-5 items 46A-E, a set of refinement groups of products matching the search, the refinement groups include groupings such as category, price, brand, demographic, popularity, etc);
a theme scoring module implemented at least partially in hardware of the computing device to determine a display order for at least a subset of the themes based at least in part on real-time data associated with offers for the target item and on user behavior data describing previous user interactions with the listing platform (see Byrne ¶¶0070-71, the refinement groups are sorted based on amount of sales of the items, frequency of sales of items, amount of profit of the sales, previous clicks by the user, the user’s preferences, etc);
a rendering module implemented at least partially in hardware of the computing device to initiate a display of representations for at least a subset of the themes, the representations arranged according to the display order on a user interface (see Byrne ¶0071 and Fig. 5) wherein the display order is see Byrne ¶¶0095,85,71, a refinement causes a further filtering of the product results and a sorting based on user interaction, which can include amount of sales of the item, frequency of sales of the item, etc).

	Referring to Claim 12, Byrne teaches the system as described in claim 8, wherein the rendering module arranges the representations in the user interface according to the display order such that a representation of a highest ranked theme is displayed in a most prominent position in the user interface (see Byrne ¶0085).

	Referring to Claim 13, Byrne teaches the system as described in claim 12, wherein the representations include at least a left-most representation and a right-most representation, and wherein the representation of the highest ranked theme is displayed as the left-most representation (see Byrne ¶0085 and Fig. 5).

	Referring to Claim 14, Byrne teaches a client device comprising: a display device configured to display a user interface of a listing platform and a processing system and computer-readable storage medium having instructions stored thereon that, responsive to execution by the computing device, initiate the processing system to perform operations comprising:
communicating, via the user interface of the listing platform, a request for a target item (see Byrne ¶¶0100-101, a search result for a product);
receiving a display order for a subset of themes for the target item, each of the themes being based at least in part real-time data associated with offers for the target item and on user behavior data associated with previous user interactions with the listing platform (see Byrne ¶¶0070-71, the refinement groups are sorted based on amount of sales of the items, frequency of sales of items, amount of profit of the sales, previous clicks by the user, the user’s preferences, etc);
displaying target item theme representations of the subset of the target item themes according to the display order (see Byrne ¶0071 and Fig. 5) wherein the display order is configured to be dynamically updated in realtime based on changes to the realtime data associated with offers for the target item (see Byrne ¶¶0095,85,71, a refinement causes a further filtering of the product results and a sorting based on user interaction, which can include amount of sales of the item, frequency of sales of the item, etc).

	Referring to Claim 15, Byrne teaches the client device as described in claim 14, the operations further comprising displaying offers associated with the target item themes in the user interface of the listing platform in response to receiving a selection of a target item theme from the subset of themes (see Byrne Fig. 4A-B).

see Byrne Fig. 6,12 and ¶0085, the results are refined and sorted such that their positions change).

	Referring to Claim 18, Byrne teaches the client device as described in claim 14, the operations further comprising: communicating a request for a different target item (see Byrne ¶¶0100-101, a search result for a product), receiving a different display order for the subset of themes for the different target item (see Byrne ¶¶0070-71, the refinement groups are sorted based on amount of sales of the items, frequency of sales of items, amount of profit of the sales, previous clicks by the user, the user’s preferences, etc), displaying the subset of themes with the different target item according to the different display order (see Byrne ¶0071 and Fig. 5).

	Referring to Claim 19, Byrne teaches the client device as described in claim 14, wherein displaying the target item theme representations comprises arranging the theme representations in the user interface according to the display order, such that a higher-ranked theme representation is displayed in a more prominent position than a lower-ranked theme representation (see Byrne ¶0085 and Fig. 5).

	Referring to Claim 20, Byrne teaches the client device as described in claim 18, wherein the target item theme representations include a plurality of theme representations displayed adjacent to one another in a horizontal line, wherein a left edge of the horizontal line corresponds to a most prominent position and a right edge of the horizontal line corresponds to a least prominent position (see Byrne ¶0085 and Fig. 5).

	Referring to Claim 21, Byrne teaches the computer-implemented method of claim 1, wherein communicating the display order to the client device causes the client device to display a first representation associated with a first theme in a first position in the user interface, display a second representation associated with a second theme in a second position in the user interface, and display a third representation associated with a third theme in a third position in the user interface (see Byrne ¶0085 and Fig. 5).

	Referring to Claim 22, Byrne teaches the computer-implemented method of claim 21, wherein communicating the updated display order to the client device causes the client device to change the order in which the representations are arranged by moving the at least one of the first representation, the second representation, or the third representation to a different one of the first position, second position, or third position (see Byrne ¶0095 and Fig. 6).

	Referring to Claim 23, Byrne teaches the computer-implemented method of claim 21, wherein communicating the updated display order to the client device causes the client device to change the order in which the representations are arranged by replacing at least one of the first representation, the second representation, or the third representation with a fourth representation associated with a fourth theme (see Byrne ¶0095 and Fig. 6).

	Referring to Claim 25, Byrne teaches the computer-implemented method of claim 1, wherein the communicating the updated display order to the client device further causes the client device to update the displayed representations by adding at least one new representation for a new theme in the user interface that replaces a previously displayed representation (see Byrne Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 2009/0171813) in view of Brovman (US 2017/0293695).

	Referring to Claim 4, Byrne teaches the computer-implemented method as described in claim 1, wherein the display order for the themes is determined by ranking the themes based on the user behavior data and the real-time data associated with the offers for the target item (see Byrne ¶¶0070-71, the refinement groups are sorted based on amount of sales of the items, frequency of sales of items, amount of profit of the sales, previous clicks by the user, the user’s preferences, etc). Byrne does not teach wherein the ranking is by machine learning. However, Brovman teaches wherein ranking is by machine learning (sere Brovman ¶0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine 

	Referring to Claim 11, this claim is similar to claim 4 and therefore rejected under the same reasons and rationale.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 2009/0171813) in view of Chandler (US 2006/0224954).

	Referring to Claim 24, Byrne teaches the computer-implemented method of claim 23. Byrne does not teach wherein the subset of themes include at least two of a used condition theme, a new condition theme, a standard shipping them, a fast shipping theme, a same-day shipping theme, or a low price theme. However, Chandler teaches this (see Chandler ¶0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Byrne would continue to teach a subset of themes, except that now the subset would include themes such as at least two of a used condition theme, a new condition theme, a standard shipping them, a fast shipping theme, a same-day shipping theme, or a low price theme according to Chandler. This is a predictable result of the combination.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684